Citation Nr: 0800554	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  06-28 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the palm of the veteran's left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision on appeal 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, Regional Office that denied service connection 
for residuals of a injury to the palm of the veteran's left 
hand (left hand disability).

In July 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  

The Board granted the veteran's motion to have his case 
advanced on the Board's docket.


FINDING OF FACT

The medical evidence shows that the veteran's left hand 
disability was not present in service and was first 
manifested many years after discharge and is not related to 
an injury or disease of service origin.


CONCLUSION OF LAW

Left hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a May 2005 letter that predated the July 2005 rating 
decision, the RO notified the veteran of the elements 
necessary to establish a claim of service connection for left 
hand disability.  The letter notified him of the first 
element, i.e., that the evidence needed to show that the 
disability was related to service.  The letter also satisfied 
the second and third elements because it advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.  As to the fourth element, the 
letter notified him to submit to VA any pertinent evidence in 
his possession.

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In March 2006 correspondence, VA advised the veteran 
of these criteria.  

In addition, given his contentions, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and post-service records of his private and 
VA treatment for left hand problems.  In May 2006 he was 
afforded a VA examination to determine the likelihood that 
any left hand disability found to be present was related to 
the veteran's period of service.  Further, in July 2007, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge, and a transcript of that proceeding has 
been associated with the claims folder.

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In his statements and testimony, the veteran asserts that 
service connection is warranted for residuals of an injury to 
the palm of his left hand because he sustained a rifle injury 
to his left hand during service and that he has had pain and 
numbness in his left hand since that time.  Although he 
acknowledges that he was recently diagnosed as having 
Parkinson's disease, he maintains that the left hand problems 
predated that diagnosis and have persisted since service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service medical records show that in May 1964 the veteran 
underwent palmar excision to remove a subcutaneous mass.  
Following surgery, the veteran had full range of motion.  The 
Report of Medical Examination at service separation, dated in 
January 1965, reflects that the veteran had no upper 
extremity disability.  

In May 2006, the veteran was afforded a formal VA examination 
to determine whether he had a left hand disability that was 
related to service.  At the outset of the report, the 
physician indicated that he had reviewed the veteran's claims 
folder and discussed in detail the veteran's pertinent in-
service and post-service medical history.  In doing so, he 
observed that the veteran had recently been diagnosed as 
having Parkinson's disease.  

After performing a physical examination, the physician 
concluded that the veteran had obvious left hand functional 
impairment.  The examiner, however, opined that the condition 
was due to the veteran's severe Parkinson's disease.  Indeed, 
he reported that the veteran had residuals of "classic 
stiffness" due to his Parkinson's disease.  The diagnosis 
was residuals of excision of subcutaneous mass, left palm, 
not found.  After offering this impression, the physician 
stated that after reviewing the claims folder and taking into 
account the findings of the physical examination, it was his 
medical opinion that the veteran's lack of use of his left 
hand was not secondary to the residuals of excision of a 
subcutaneous mass of the left palm.  In support of this 
assessment, he pointed out that physical examination of the 
left hand was basically normal and that the veteran's 
symptoms were secondary to his Parkinson's disease.

Private medical records, dated from November 2004 to January 
2005, show that Dr. Martin Maldonado diagnosed the veteran as 
having Parkinson's disease.  

There is no medical evidence even suggesting that he veteran 
was diagnosed as having left hand disability or Parkinson's 
disease during service or that either disability otherwise 
was related to his period of active duty.  As such, the Board 
finds that service connection for residuals of an injury to 
the palm of the veteran's left hand must be denied.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred left hand disability 
due to the in-service rifle injury.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (2007) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Since the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim and service connection must be 
denied.


ORDER

Service connection for residuals of an injury to the palm of 
the veteran's left hand is denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


